Citation Nr: 0626143	
Decision Date: 08/22/06    Archive Date: 08/31/06	

DOCKET NO.  05-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  He served in Vietnam from May 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Boston, Massachusetts, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The medical evidence of record includes a diagnosis of 
PTSD.

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  
These five elements are:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented for 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the disability is to be provided.

A review of the evidence in this case shows that in June 
2006, the veteran was provided with a communication providing 
him with information about evidence needed to evaluate 
disabilities and to determine the beginning date of any 
payment to which he might be entitled.

Additionally, in May 2003, he was provided with a 
communication that informed him of the status of his claim 
and how he could help.  He was told of the evidence needed 
that would establish entitlement to service connection.  
Also, the veteran was told that he should inform VA of any 
additional records or evidence necessary for his claim.  The 
Board adds that the veteran's accredited representative, 
previously the Massachusetts Department of Veterans Services, 
currently the Disabled American Veterans, have also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran was 
accorded an authorized examination for psychiatric purposes 
in June 2003.  Medical records and the veteran's personnel 
records have been associated with the claims folder.  
Accordingly, the Board finds that VA has substantially 
complied with its duty to obtain requisite medical 
information necessary to make a decision on the claim.

VA will make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought.  In this case, the veteran was given the 
opportunity to present evidence and testimony before the 
undersigned Traveling Veterans Law Judge in June 2006.  A 
transcript of the hearing proceedings is of record and has 
been reviewed by the undersigned.  Accordingly, the Board 
finds there has been substantial compliance with notifying 
and assisting the veteran in the development of his claim.  
Further, in view of the favorable action below, the Board 
finds that a decision at this point poses no risk or 
prejudice to the veteran.  Therefore, the Board will proceed 
with appellate review at this time.


Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be established when all the evidence of 
record, including that pertinent to service, demonstrates 
that the veteran has a current disability that was incurred 
in service.  38 U.S.C.A. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed inservice disease or injury and 
a current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 110, 111 
(2002); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f) (2005).

The Board will assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, considering evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The veteran's personnel records disclose that he served in 
Vietnam from May 1966 to May 1967.  His principal duty 
assignment was as a pioneer with C Company, 8th Engineer 
Battalion, 1st Calvary Division (Air Mobile), from May to 
August 1966, as a pioneer with Headquarters and Headquarters 
Company of the 8th Engineer Battalion, 1st Calvary Division 
(Air Mobile), from August to September 1966, and as a cook 
with the Headquarters and Headquarters Company, 8th Engineer 
Battalion, 1st Calvary Division, from September 1966 until 
his departure in May 1967.  The records indicate he was a 
participant in the "Vietnam Counteroffensive Campaign."  

The service medical records reveal that he complained of 
general nervousness at the time of separation examination in 
October 1967, but clinical evaluation revealed normal 
psychiatric status.

Of record are reports of VA outpatient treatment and 
evaluation of the veteran for various purposes, dating from 
May 2002.  At the time of a May 2002 outpatient visit, the 
veteran stated he was originally assigned with the Combat 
Engineers in Vietnam, but when he mentioned he could cook, he 
was assigned to deliver meals by helicopter.  He named a 
friend, a person he indicated was a lieutenant, who he said 
was killed in Vietnam (This individual's death is recorded in 
the Vietnam Memorial Directory of Names and took place while 
the veteran was in Vietnam).  He did not provide 
circumstances with regard to the individual's death.  
Subsequent visits resulted in assessments that included PTSD 
and panic disorder.

Additional pertinent evidence includes the report of an 
official psychiatric examination accorded the veteran in June 
2003.  The veteran stated that he faced combat while serving 
in Vietnam.  He did not provide specifics.  He denied any 
psychiatric hospitalization over the years.  He had been 
seeing a counselor at a local hospital for the past three 
years and been attending the VA outpatient clinic.  The 
veteran claimed having panic attacks for the past three 
years.  He also complained of nightmares of recurring events 
that took place in Vietnam.  Findings were recorded and he 
was given Axis I diagnoses of PTSD and panic disorder.  The 
examiner referred to the various criteria for PTSD, including 
recurrent recollections, avoidance of stimuli associated with 
trauma, difficulty sleeping, irritability, exaggerated 
startle response, and indicated the veteran experienced 
these.

At the time of the hearing before the undersigned in June 
2006, the veteran provided testimony regarding his 
experiences in Vietnam.

Based on a longitudinal review of the evidence currently of 
record, the Board finds that there is sufficient information 
available to make a decision at this time.  While it would 
clearly be more desirable to obtain more specific information 
from the veteran, the Board finds that the information 
provided by him when added to the other information of record 
is reasonably sufficient to verify that he was a participant 
in combat operations while serving in Vietnam.  His personnel 
records disclose that he was a participant in the Vietnam 
Counteroffensive Campaign.

As noted above, in the case of any veteran who engaged in 
combat with the enemy in active service, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding that there was no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) opined 
that the fact that a veteran with a known combat military 
occupational specialty was stationed with a unit that was 
present when enemy attacks occurred was strongly suggestive 
that the veteran himself was exposed to such attacks.  As 
indicated in Suozzi v. Brown, 10 Vet. App. 307 (1997), a 
stressor need not be corroborated in every detail.  There is 
no requirement in case law that there needs to be a higher 
level of exposure to combat.  Corroboration of the veteran's 
personal participation in such events is not necessary.  
Pentecost at 128.

In viewing the overall evidence of record, the Board finds 
that the veteran's assertions about his exposure to combat 
action and the data in support of this have been consistent 
and are credible.  The veteran has a current valid diagnosis 
of PTSD and an authorized medical specialist has attributed 
the PTSD to his experiences in Vietnam.  The Board finds the 
evidence of record is at least in relevant equipoise.  The 
evidence clearly raises a doubt that must be resolved in the 
veteran's favor.  See Pentecost and Suozzi, both supra.  
Under these circumstances, the Board finds that veteran has 
PTSD that is the result of his service in Vietnam.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


